Mr. Stephen R. Giles Deputy City Attorney 500 West Markham, Ste. 310 Little Rock, AR 72201
Dear Mr. Giles:
This is in response to your request for my review and approval, pursuant to A.C.A. § 20-25-104 (Repl. 1996), of an interlocal agreement entitled: "Interlocal Agreement for the Central Arkansas River Project's Six Bridges District Urban Plan."
According to my review, the Agreement is in proper form and compatible with the laws of this state. It is therefore hereby approved.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh